Exhibit 10.2

 

NON-EXECUTIVE CHAIRMAN AGREEMENT

 

NON-EXECUTIVE CHAIRMAN AGREEMENT dated as of November 14, 2012, by and between
BALLY TECHNOLOGIES, INC., a Nevada corporation (the “Company”), and RICHARD
HADDRILL (the “Chairman”).

 

WHEREAS, the Chairman has been employed by the Company as the Company’s Chief
Executive Officer pursuant to that certain employment agreement dated as of
June 30, 2004 (the “Original Employment Agreement”), as amended on December 22,
2004 (the “First Amendment”), June 13, 2005 (the “Second Amendment”), June 20,
2006 (the “Third Amendment”), February 13, 2008 (the “Fourth Amendment”),
October 22, 2008 (the “Fifth Amendment”), December 30, 2008 (the “Sixth
Amendment”), August 10, 2009 (the “Seventh Amendment”) and December 22, 2010
(the “Eight Amendment”, together with the Original Employment Agreement, First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment,
Sixth Amendment and Seventh Amendment, the “Prior Employment Agreement”);

 

WHEREAS, Chairman is also currently serving as a member of the Board of
Directors of the Company (the “Board”) and effective as of December 14, 2012
(the “Commencement Date”) has been appointed to be the Chairman of the Board;

 

WHEREAS, Chairman will retire from employment with the Company, effective as the
Commencement Date; and

 

WHEREAS, from and after the Commencement Date, Chairman shall no longer be an
employee or officer of the Company, but shall serve as Chairman of the Board on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Chairman and the Company agree as follows:

 

1.             Term.  From and after the Commencement Date, Chairman shall serve
as Chairman of the Board and as a Director (“Director”) on the Board in a
non-executive capacity and shall not be either an employee or officer of the
Company, or serve in any other position with the Company or any of its
affiliates.  Chairman may serve on one or more committees of the Board
consistent with Section 2 below.  The term of Chairman’s service as
non-executive Chairman of the Board under this Agreement shall commence on the
Commencement Date and shall end upon the earlier of (a) the determination of the
Board of Directors to terminate Chairman’s service or (b) the cessation of
Chairman’s service as a member of the Board (the “Term”).

 

2.             Duties.  During the Term, Chairman shall serve as the
non-executive Chairman of the Board, and shall, in a manner consistent with
applicable legal and corporate governance standards: (a) regularly attend and
preside at Board meetings, (b) be eligible to serve on such committees of the
Board as may be requested by the Nominating and Corporate Governance Committee
of the Board, subject to requisite independence standards, and (c) to the extent
requested by and in coordination with the Company’s Chief Executive

 

1

--------------------------------------------------------------------------------


 

Officer:  (i) provide support with customer and industry relations; (ii) provide
assistance and guidance on Company strategy; (iii) support strategic employee
recruiting and retention; (iv) provide support on investor relations; and
(v) recommend Board candidates to the Nominating and Corporate Governance
Committee of the Board for its evaluation.

 

3.             Commitment.  During and throughout the Term, Chairman will devote
such reasonable time, attention, skill and efforts to the business and affairs
of the Company as is necessary to discharge the duties and responsibilities
assigned to Chairman hereunder and shall serve the Company faithfully and to the
best of his ability.  The parties anticipate that Chairman’s services as
Chairman of the Board will require the performance of services at a rate at
least equal to 50% of the Chairman’s level of service to the Company in the 36
months immediately preceding the Commencement Date and that, as such, the
Chairman shall not experience a “separation from service” for purposes of
Section 409A of the Internal Revenue Code as a result of his retirement as Chief
Executive Officer.

 

4.             Compensation.

 

(a)           Annual Cash Compensation.  During the 2013 calendar year, Chairman
shall be entitled to receive annual compensation at a rate of one million
dollars per annum, which amount shall be in lieu of and not in addition to any
cash directors’ fees and other compensation (including equity grants) paid to
other non-employee members of the Board.  Payments to the Chairman shall be made
periodically in accordance with the Company’s customary pay practices. Should
Chairman be re-nominated and reelected to the board, with respect to the 2014
calendar year and thereafter, the Board shall determine the appropriate level of
compensation to Chairman, consistent with the Company’s other non-employee
Directors.

 

(b)           Transition Bonus.  Chairman shall be eligible to earn a bonus (the
“Transition Bonus”) of $1,250,000 as follows:  $750,000, payable, if at all, on
March 31, 2013, and $500,000 payable, if at all, on June 30, 2013, subject to
(i) the Board’s determination in its reasonable discretion as to whether
Chairman has satisfied performance objectives related to the transition of
Chairman into a non-executive role, together with the transition of the
Company’s new Chief Executive Officer, and (ii) the Chairman’s continued
engagement by the Company through the applicable payment date.

 

(c)           2013 Performance Bonus.  Chairman shall be entitled to a cash
bonus, if earned, with a target of $500,000 (the “2013 Performance Bonus”),
based upon the Company’s achievement of threshold diluted EPS targets
established by the Board of Directors with respect to the Company’s fiscal year
2013, and, if earned, payable at the same time bonuses are paid to executives
generally for the 2013 fiscal year, but in no event later than December 31,
2013.

 

(d)           Office and Administrative Support.  During the Term Chairman shall
maintain an office at the Company’s headquarters and shall have access to
reasonable administrative support.

 

2

--------------------------------------------------------------------------------


 

(e)           Reimbursement of expenses.  In accordance with established
policies and procedures of the Company as in effect from time to time, the
Company shall pay or reimburse Chairman for all reasonable and actual
out-of-pocket expenses including but not limited to travel, hotel, and similar
expenses, incurred by Chairman from time to time in performing his obligations
under this Agreement.  Any reimbursement of Chairman’s expenses made by the
Company pursuant to this Section shall be payable in the normal business course
in accordance with the Company’s expense reimbursement policy, but in no event
later than the last day of the calendar year following the calendar year in
which the expense was incurred, and the expenses eligible for reimbursement in
anyone calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year.

 

5.             Certain Covenants.  The provisions contained in Sections 10
(Trade Secrets and Confidential Information), 11 (Creative Works and Other
Property), 12 (Covenants Not to Compete), 13 (Covenants Not to Solicit), 14
(Reasonableness of Restrictions), 15 (Remedies), 16 (Non-Disparagement), 17
(Cooperation) and 19 (Licenses and Approvals) of the Prior Employment Agreement
shall survive and remain in effect during the Term and following the Term, as
applicable, in each case in accordance with their terms.

 

6.             General Provisions.

 

(a)           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or its breach shall be settled by arbitration in Las Vegas,
Nevada, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof; provided,
however, that nothing contained in this section shall in any way deprive the
Company of its right to obtain injunctive or other equitable relief under
Section 5 of this Agreement (and the applicable provision(s) of the Prior
Employment Agreement).

 

(b)           Further assurances.  Each party shall execute all documents and
take all other actions necessary to effect the provisions and purposes of this
Agreement.

 

(c)           Entire agreement.  Other than as explicitly provided in Section 6,
this Agreement contains the entire agreement between the parties and supersedes
all other oral and written agreements previously entered into by the parties
concerning the same subject matter, including the Prior Employment Agreement. 
For the avoidance of doubt, except as provided in Section 5 hereof, Chairman has
no further rights under the Prior Employment Agreement.

 

(d)           Modification, rescission, and assignment.  This Agreement may be
modified or rescinded only with the written consent of both parties.  Neither
this Agreement nor any right or interest under this Agreement shall be
assignable by either party without the written consent of the other, provided,
that nothing contained in this Agreement shall limit or restrict the Company’s
ability to merge or consolidate or effect any similar transaction with any other
entity, irrespective of whether the

 

3

--------------------------------------------------------------------------------


 

Company is the surviving entity (including a split up, spin off, or similar type
transaction), provided that one or more of such surviving entities continues to
be bound by the provisions of this Agreement.

 

(e)           Controlling law; severability.  Nevada law shall govern this
Agreement and its interpretation.  If any provision is unenforceable for any
reason, it shall be deemed stricken from the Agreement but shall not otherwise
affect the intention of the parties or the remaining provisions of the
Agreement.

 

(f)            Binding effect.  This Agreement shall bind and inure to the
benefit of each of the parties and their respective heirs, successors,
administrators, executors, and assigns.

 

(g)           Notices.  All notices required by this Agreement must be in
writing and must be delivered, mailed, or telecopied to the addresses given
above or such other addresses as the parties may designate in writing.

 

(h)           Counterparts; facsimiles.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument.  This Agreement may be
executed and delivered by exchange of facsimile copies showing the signatures of
the parties, and those signatures need not be affixed to the same copy.  The
facsimile copies so signed will constitute originally signed copies of the same
consent requiring no further execution.

 

(i)            Captions; construction; drafting ambiguities.  The captions in
this Agreement are for convenience only and shall not be used in interpreting
it.  In interpreting this Agreement any change in gender or number shall be made
as appropriate to fit the context.  Each party has reviewed and revised this
Agreement with independent counsel or has had the opportunity to do so.  The
rule of construction that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
of any amendments or exhibits to this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Kevin Verner

 

/s/ Richard Haddrill

 

Kevin Verner, Chairman of the Board

 

Richard Haddrill

 

4

--------------------------------------------------------------------------------